Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morokuma et al. [“A new matching engine between design layout and SEM image of semiconductor device”] in view of Mitsuhashi et al. [US 8,364,452 B2].
As per claim 1, the prior art of record appears to teach that creating recipes involves determining the placement of measurement sites for accurate alignment and measuring of critical dimensions [please see the art cited on PTO-892]. Morokuma et al. teach a method, comprising: obtaining a layout of a circuit pattern implemented on a semiconductor wafer [page 547, section 1. using layout data extracted from design data]; identifying one or more polygons in the layout [page 548 compatibility with EDA tool, page 550 linear shapes of design data, page 552, common EDA tools that deal with design data as a standard function, section 5 polygons]; placing one or more measurement gauges on the one or more polygons identified in the layout [recipe generation, section 5]; obtaining a scanning electron microscope (SEM) image of the circuit pattern [section 4, section 5]; aligning the SEM image with the layout including the one or more polygons identified in the layout [section 4, pattern matching, line segments, section 5]; measuring a critical dimension of one or more objects in the SEM image, the one or more objects corresponding to the one or more polygons identified in the layout 
As per claim 2, wherein identifying the one or more polygons in the layout based on the length criteria includes identifying a first polygon having a length greater than a first threshold dimension, and identifying a plurality of segments of the first polygon, each segment having a length equal to a second threshold dimension [layouts comprise multiple polygons and lengths, section 4, section 5, section 6 line segments; column 5, lines 19-21, 35-38; column 6, lines 13-20; column 9, lines 62-67; column 11, lines 39-45, 59-64; column 14, lines 28-56]. As per claim 3, wherein placing the one or more measurement gauges includes placing the measurement gauge in each segment of the plurality of segments of the first polygon [section 5]. As per claim 4, wherein each segment of the plurality of segments has a same width [design choice, section 5 Customer’s Input File, for example, can be a memory with known symmetry]. As per claim 5, wherein identifying the one or more polygons in the layout based on the length criteria further includes identifying a second polygon having a length greater than a third threshold dimension and less than the first threshold dimension [layouts comprise multiple polygons 
As per claim 10, the prior art of record [please see the art cited on PTO-892] appears to teach that creating recipes involves determining the placement of measurement sites for accurate alignment and measuring of critical dimensions. Morokuma et al. teach a system, comprising: a memory, storing instructions [figure 7]; and at least one processor that executes the instructions to: obtain a layout of a circuit pattern implemented on a semiconductor wafer [page 547, section 1. using layout data extracted from design data]; identify a first polygon [page 548 compatibility with EDA tool, page 550 linear shapes of design data, page 552, common EDA tools that deal with design data as a standard function, section 5 polygons]; identify a plurality of segments of the first polygon [section 4, section 5, section 6 line segments]; place one or more measurement gauges on the first polygon [recipe generation, section 5]; align a scanning electron microscope (SEM) image of the circuit pattern with the layout including the first polygon including the one or more measurement gauges [section 4, pattern matching, line segments, section 5]; measure a critical dimension of one or more objects in the SEM image, the one or 
As per claim 11, wherein the at least one processor executes the instructions to place a measurement gauge in each segment of the plurality of segments of the first polygon [section 5]. As per claim 12, wherein each segment of the plurality of segments has a same width [design choice, section 5 Customer’s Input File, for example, can be a memory with known symmetry]. As per claim 13, wherein the at least one processor executes the instructions to identify a second polygon having a length greater than a third threshold dimension and less than the first threshold dimension [layouts comprise multiple polygons and lengths, section 4, section 5, section 6; column 14, lines 28-56]. As per claim 14, wherein the at least one processor executes the instructions to place a single measurement gauge on the second polygon [recipe generation, section 5]. As per claim 15, wherein the at least one processor executes 
As per claim 18, the prior art of record [please see the art cited on PTO-892] appears to teach that creating recipes involves determining the placement of measurement sites for accurate alignment and measuring of critical dimensions. Morokuma et al. teach a non-transitory, computer-readable medium comprising instructions stored in a memory which, when executed by a processor cause a computer to perform a method, the method comprising: obtaining a layout of a circuit pattern implemented on a semiconductor wafer [page 547, section 1. using layout data extracted from design data]; identifying a first polygon [page 548 compatibility with EDA tool, page 550 linear shapes of design data, page 552, common EDA tools that deal with design data as a standard function, section 5 polygons]; identifying a plurality of segments of the first polygon [section 4, section 5, section 6 line segments]; placing one or more measurement gauges on the first polygon [recipe generation, section 5]; obtaining a scanning electron microscope (SEM) image of the circuit pattern [section 4, section 5]; aligning the SEM image with the layout including the first polygon including the one or more measurement gauges [section 4, pattern matching, line segments, section 5]; measuring a critical 
As per claim 19, further comprising: identifying a second polygon having a length greater than a third value and less than the first threshold dimension [layouts comprise multiple polygons and lengths, section 4, section 5, section 6; column 14, lines 28-56]. As per claim 20, wherein placing the one or more measurement gauges includes: placing the one or more measurement gauge in each segment of the .
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. The Applicant appears to argue that the cited portions of Morokuma et al. do not disclose or suggest aligning. However, how else are the critical dimensions to be measured? The rejections pointed to the prior art of record which appears to teach that creating recipes involves determining the placement of measurement sites for accurate alignment and measuring of critical dimensions. The newly cited prior art of record is not relied upon but is considered to be pertinent particularly toward aligning. The Morokuma et al. reference clearly describes the broadly claimed subject matter as matching of line segments via DesignGauge. Thus, the combination of references teaches a broadest reasonable interpretation of the broadly claimed subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851